
	

115 HR 5133 RH: Federal Land Transaction Facilitation Act Reauthorization of 2018
U.S. House of Representatives
2018-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 478
		115th CONGRESS2d Session
		H. R. 5133
		[Report No. 115–625]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 1, 2018
			Mr. Bishop of Utah introduced the following bill; which was referred to the Committee on Natural Resources
		
		April 9, 2018Additional sponsors: Mr. Tipton and Mr. Gianforte
			April 9, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on March 1, 2018
		
		
			
		
		A BILL
		To reauthorize the Federal Land Transaction Facilitation Act, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Federal Land Transaction Facilitation Act Reauthorization of 2018. 2.Federal land transaction facilitation actThe Federal Land Transaction Facilitation Act is amended—
 (1)in section 203(1) (43 U.S.C. 2302(1)), by striking cultural, or and inserting cultural, recreational access and use, or other; (2)in section 203(2) (43 U.S.C. 2302(2))—
 (A)in the matter preceding subparagraph (A), by striking on the date of enactment of this Act was and inserting is; (B)by amending subparagraph (A) to read as follows:
					
 (A)a national monument, area of critical environmental concern, national conservation area, national riparian conservation area, national recreation area, national scenic area, research natural area, national outstanding natural area, priority species and habitats designated in a land use plan in accordance with subpart E (entitled “Fish and Wildlife”) of part I of Appendix C of Bureau of Land Management Land Use Planning Handbook H-1601-1 (Rel 1-1693), a special recreation management area, or a national natural landmark managed by the Bureau of Land Management;; and
 (C)by amending subparagraph (D) to read as follows:  (D)a National Forest or National Grassland in the National Forest System; or;
 (3)in section 203 (43 U.S.C. 2302), by inserting the following paragraph after section 203(2) (and redesignating the following paragraphs accordingly):
				
					(3)Inaccessible lands that are open to public hunting, fishing, recreational shooting, or other
 recreational purposesThe term inaccessible lands that are open to public hunting, fishing, recreational shooting, or other recreational purposes means public lands in Alaska and the eleven contiguous Western States (as defined in section 103 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1702)) consisting of at least 640 contiguous acres on which the public is allowed under Federal or State law to hunt, fish, target shoot or use the land for other recreational purposes but—
 (A)to which there is no public access or egress; or (B)to which public access or egress to the land is significantly restricted, as determined by the Secretary.; and
 (4)in section 205 (43 U.S.C. 2304)— (A)in subsection (a), by striking section 206 and all that follows through the period and inserting the following:
					
 section 206—(1)to complete appraisals and satisfy other legal requirements for the sale or exchange of public land identified for disposal under approved land use plans under section 202 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1712);
 (2)not later than 180 days after the date of the enactment of the Federal Land Transaction Facilitation Act Reauthorization of 2018, to establish and make available to the public, on the website of the Department of the Interior, a database containing a comprehensive list of all the land referred to in paragraph (1); and
 (3)to maintain the database referred to in paragraph (2).; and (B)by striking subsection (d);
 (5)in section 206(c)(2) (43 U.S.C. 2305(c)(2))— (A)in subparagraph(A)(i), by striking inholdings; and and inserting inholdings;;
 (B)in subparagraph (A)(ii), by striking exceptional resources. and inserting exceptional resources; or; (C)in subparagraph (A), by inserting after clause (ii), (iii) adjacent to inaccessible lands open to public hunting, fishing, recreational shooting, or other recreational purposes.; and
 (D)by adding at the end the following:  (E)Any funds made available under subparagraph (D) that are not obligated or expended by the end of the fourth full fiscal year after the date of the sale or exchange of land that generated the funds may be expended in any State.;
 (6)in section 206(c)(3) (43 U.S.C. 2305(c)(3))— (A)by inserting after subparagraph (A) the following:
					
 (B)the extent to which the acquisition of the land or interest therein will increase the public availability of resources for, and facilitate public access to, hunting, fishing, and other recreational activities;; and
 (B)by redesignating subparagraphs (B) and (C) as subparagraphs (C) and (D); (7)by striking section 206(f) (43 U.S.C. 2305(f)); and
 (8)in section 207(b) (43 U.S.C. 2306(b))— (A)in paragraph (1)—
 (i)by striking 96–568 and inserting 96–586; and (ii)by striking ; or and inserting a semicolon;
 (B)in paragraph (2)— (i)by inserting Public Law 105–263; before 112 Stat.; and
 (ii)by striking the period at the end and inserting a semicolon; and (C)by adding at the end the following:
					
 (3)the White Pine County Conservation, Recreation, and Development Act of 2006 (Public Law 109–432; 120 Stat. 3028);
 (4)the Lincoln County Conservation, Recreation, and Development Act of 2004 (Public Law 108–424; 118 Stat. 2403);
 (5)subtitle F of title I of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 1132 note; Public Law 111–11);
 (6)subtitle O of title I of the Omnibus Public Land Management Act of 2009 (16 U.S.C. 460www note, 1132 note; Public Law 111–11);
 (7)section 2601 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1108); or
 (8)section 2606 of the Omnibus Public Land Management Act of 2009 (Public Law 111–11; 123 Stat. 1121)..   April 9, 2018 Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed 